Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 1 of 15




EXHIBIT R - REDACTED
                              Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 2 of 15



                                                            List of US Purchasers in Round 1

* Indicates purchasers which, to our knowledge, are venture capital funds


                                    Purchase Amount
  #          redacted                Under Executed
                                   Purchase Agreement
                                                                  Purchaser
                                                                 Jurisdiction
                                                                                      Purchaser Type




                                                                                      Limited liability
 1                                       $25 million               US (CA)
                                                                                         company


                                                                                                          Redacted


                                                              US (CA, WA, PA,         Limited liability
 2                                       $9 million
                                                                    FL)                  company




                                                                                A-2
           Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 3 of 15




                Purchase Amount
                                        Purchaser
                                                                                         R
#                Under Executed                             Purchaser Type
                                       Jurisdiction
               Purchase Agreement

    redacted                                                                  redacted
                                                                                         e
                                                                                         d
                                         Cayman*

3                  $3.5 million     *(Offer / investment    Limited company
                                    decision made in US
                                           (CA))                                         a
                                                                                         c
                                                                                         t
                                                                                         e
                                                                                         d

4                  $5 million          US (DE, CA)          Limited company




                                                      A-3
                                  Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 4 of 15




                                        Purchase Amount
                     R
                                                                      Purchaser
     #                                   Under Executed                                   Purchaser Type
                                                                     Jurisdiction
                                       Purchase Agreement

                     e
                     d                                                                                               Redacted
     5
                     a                      $15 million               US (CA)             Limited company

                     c
                     t
     6
                     e                      $10 million               US (MA)
                                                                                             Limited
                                                                                            Partnership
                     d

                                                                                             Limited
     7                                      $15 million           US (CA, DE, TX)
                                                                                            partnership




     8                                     $27.5 million              US (CA)             Limited company




17
     Note: Identities not disclosed by Purchaser for confidentiality purposes. Purchaser provided representation letter regarding these equity owners.



                                                                                    A-4
        Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 5 of 15




            Purchase Amount
                                 Purchaser
#            Under Executed                          Purchaser Type
    R
                                Jurisdiction
           Purchase Agreement
                                                                                  R
    e                                                                             e
                                                                       Redacted
    d                                                                             d
    a                                                                             a
    c                                                                             c
    t                                                                             t
    e                                                                             e
    d                                                                             d




9             $12.5 million      US (CA)             Limited company




                                               A-5
                Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 6 of 15




                    Purchase Amount
                                         Purchaser                                       AI Verification
#   Purchaser        Under Executed                          Purchaser Type
                                        Jurisdiction                                         Letter
                   Purchase Agreement
                                                                              Redacted




                                                       A-6
         Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 7 of 15




             Purchase Amount
                                  Purchaser
                                                                             R
#             Under Executed                          Purchaser Type

     R      Purchase Agreement
                                 Jurisdiction
                                                                             e
     e                                                                       d
     d                                                                 R     a
10   a          $25 million       US (CA)
                                                         Limited       e     c
                                                        Partnership

     c                                                                 d     t
     t                                                                 a     e
     e                                                                 c     d
     d                                                                 t
                                                                       e
11              $15 million        US (CA)
                                                         Limited
                                                        Partnership
                                                                       d




                                                A-7
         Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 8 of 15




             Purchase Amount
                                     Purchaser
#             Under Executed                             Purchaser Type
                                    Jurisdiction
            Purchase Agreement

     R                              British Virgin
                                      Islands*
12   e          $10 million                              Limited company
                                 *(Offer / investment
                                                                             Redacted
     d                           decision made in US
                                        (CA))

     a
13
     c          $30 million           US (CA)
                                                         Limited liability
                                                            company
     t
     e
     d
14              $5 million            US (CA)            Limited company




15              $1.5 million           US (IL)             Corporation




16              $20 million           US (CA)                Limited


                                                   A-8
                Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 9 of 15




                    Purchase Amount
                                         Purchaser
#   Purchaser        Under Executed                          Purchaser Type
                                        Jurisdiction
                   Purchase Agreement

                                                               partnership




                                                                              Redacted




                                                       A-9
         Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 10 of 15




             Purchase Amount
                                  Purchaser
#             Under Executed                       Purchaser Type
                                 Jurisdiction
            Purchase Agreement
     R
     e
     d                                                              Redacted
     a
     c
     t
     e
     d


                                                      Limited
17              $10 million       US (CA)
                                                     partnership




                                            A-10
         Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 11 of 15




             Purchase Amount
                                  Purchaser
#             Under Executed                        Purchaser Type
                                 Jurisdiction
            Purchase Agreement
     R
     e
     d                                                                  Redacted
     a
18   c          $2.5 million       US (NJ)
                                                    Limited liability
                                                       company

     t
19
     e          $9 million        US (CO)
                                                    Limited liability
                                                       company
     d



                                                    Limited liability
20              $10 million       US (CA)
                                                       company




                                             A-11
          Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 12 of 15




              Purchase Amount
                                   Purchaser
 #             Under Executed                        Purchaser Type
                                  Jurisdiction
             Purchase Agreement

      R
      e
      d
                                                                         Redacted
      a
      c
      t
      e
      d
                                                     Limited liability
21               $10 million       US (CA)
                                                        company




                                                     Limited liability
22               $4 million        US (CA)
                                                        company



                                                     Limited liability
23               $10 million       US (CA)
                                                        company

                                                     Limited liability
24               $5 million         US (IL)
                                                        company

                                                        Limited
25a             $4.85 million      US (CA)
                                                       Partnership


                                              A-12
          Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 13 of 15




              Purchase Amount
                                      Purchaser
 #             Under Executed                            Purchaser Type
                                     Jurisdiction
             Purchase Agreement

                                                         Limited Liability
25b
      R         $0.15 million          US (CA)
                                                            Company
                                                             Limited
      e
26a             $4.85 million          US (CA)
                                                           Partnership
                                                         Limited Liability
26b
      d
                $0.15 million          US (CA)
                                                            Company
                                                                             Redacted
                                                         Limited liability
27
      a          $1 million            US (CA)
                                                            company


28    c          $10 million           US (CA)
                                                         Limited liability
                                                            company


29
      t          $20 million           US (CA)
                                                            Limited

      e
                                                           Partnership
                                     British Virgin

      d
                                       Islands*
30               $35 million                             Limited company
                                  *(Offer / investment
                                  decision made in US
                                         (CA))
                                     British Virgin
                                        Islands*
31               $15 million                             Limited company
                                  *(Offer / investment
                                  decision made in US
                                         (CA))
                                                         Limited liability
32               $5 million            US (CA)
                                                            company




                                                 A-13
                              Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 14 of 15



                                                            List of US Purchasers in Round 2

* Indicates purchasers which, to our knowledge, are venture capital funds


                                    Purchase Amount
                                                                  Purchaser
  #                                  Under Executed                                Purchaser Type
                                                                 Jurisdiction
          Redacted
                                   Purchase Agreement




                                                                                                    Redacted


                                                                                      Limited
 1                                       $16 million           US (DE & CA)
                                                                                     Partnership




                                                                            A-14
        Case 1:19-cv-09439-PKC Document 249-7 Filed 07/01/20 Page 15 of 15




            Purchase Amount
                                 Purchaser
#            Under Executed                        Purchaser Type
                                Jurisdiction
           Purchase Agreement

    R
    e
    d                                                                  Redacted
    a
2
    c          $7 million        US (DE)
                                                      Limited
                                                     Partnership
    t
    e
3
    d          $1 million        US (NV)
                                                   Limited Liability
                                                      Company



                                                      Limited
4              $5 million         US (NJ)
                                                     Partnership




                                                   Limited Liability
5              $10 million       US (DE)
                                                      Company




                                            A-15
